




March 19, 2013








(1) ZEPHYR FARMS LIMITED
as Borrower and Purchaser




(2) SCHNEIDER POWER INC.
as Shareholder




(3) SAMSUNG HEAVY INDUSTRIES CO., LTD.
as Lender and Seller














                                                                                         


MASTER AMENDMENT AGREEMENT
                                                                                         




THIS AGREEMENT is made on March 19, 2013


BETWEEN


(1)
ZEPHYR FARMS LIMITED, a corporation organized and existing under the laws of
Ontario, Canada with a principal place of business at 161 Bay Street 27th Floor,
Toronto, Ontario (“Zephyr”);

(2)
SCHNEIDER POWER INC., a corporation organized and existing under the laws of
Ontario, Canada with a principal place of business at 161 Bay Street, 27th
Floor, Toronto, Ontario (“Schneider” and together with Zephyr, the “Obligors”);

(3)
SAMSUNG HEAVY INDUSTRIES CO., LTD., a corporation established and existing under
the laws of the Republic of Korea, having its registered offices at Samsung Life
Insurance Seocho Tower 1321-15, Seocho-dong, Seocho-Gu, Seoul 137-857, Republic
of Korea (“Samsung”).

BACKGROUND
(A)
Zephyr is the owner of a 10 MW wind power project in Brooke-Alvinston Township,
Lambton County, Ontario, Canada (the “Project”);



(B)
Zephyr and Samsung entered into a certain credit advance agreement and a term
sheet of credit agreements, each dated June 30, 2010 (collectively, the “Advance
Agreements” as amended from time to time), for the financing of the Project
whereby Samsung agreed to make available a credit facility and other financial
accommodations to Zephyr;



(C)
Zephyr and Samsung entered into a certain wind turbine generator (WTG) supply
agreement dated June 30, 2010, as amended pursuant to a first amendment
agreement dated February 8, 2012 (as may be further amended from time to time,
the “Turbine Supply Agreement”);



(D)
Zephyr, Oneworld Energy Inc., Green Breeze Energy Inc. (“GBE”) and Samsung
entered into a certain letter agreement on July 19, 2010 (the “Letter Agreement”
as amended from time to time and together with the Advance Agreements, the
“Credit Advance Agreement”) supplementing the existing credit advance agreement;



(E)
Zephyr and Samsung entered into a certain credit agreement dated November 26,
2010 amending and replacing the Credit Advance Agreement in its entirety (the
“Initial Credit Agreement”);



(F)
As a condition precedent to the effectiveness of the Initial Credit Agreement,
Zephyr and Samsung entered into a general security agreement dated November 26,
2010;



(G)
GBE, as vendor, and Schneider, as purchaser, entered into a certain agreement
providing for the sale of all of the shares of Zephyr Farms Limited dated August
24, 2011 pursuant to which GBE sold to Schneider all of the issued and
outstanding shares of Zephyr (as same may be amended from time to time, the
“Share Purchase Agreement”);



(H)
Zephyr and Samsung entered into a certain credit agreement dated February 8,
2012 amending and replacing the Initial Credit Agreement in its entirety (as
same may be amended from time to time, the “Existing Credit Agreement”);



(I)
Zephyr, Schneider and Samsung entered into a limited recourse guarantee and
pledge agreement dated April 19, 2012 pursuant to which Schneider guaranteed
certain obligations of Zephyr on a limited recourse basis and pledged the shares
of Zephyr in favour of Samsung (the “Limited Recourse Guarantee and Pledge
Agreement”);



(J)
Zephyr and Samsung entered into an Operations and Maintenance Agreement dated
May 22, 2012 with respect to the Project (the “O&M Agreement”); and



(K)
This Agreement sets out the terms and conditions on which the parties hereto
have agreed to:



1.
amend and restate the Existing Credit Agreement;

2.
further amend the Turbine Supply Agreement;

3.
amend the O&M Agreement; and

4.
amend the Limited Recourse Guarantee and Pledge Agreement.



IT IS AGREED as follows:


1
INTERPRETATION

1.1
Defined expressions. Words and expressions defined in the Amended and Restated
Credit Agreement shall have the same meanings when used in this Agreement unless
the context otherwise requires or they are otherwise defined in this Agreement.

1.2
Definitions. In this Agreement, unless the contrary intention appears:

“Amended and Restated Credit Agreement” means the Existing Credit Agreement as
amended and restated by this Agreement in the form set out in Appendix A;


“Amended Turbine Supply Agreement” means the Turbine Supply Agreement as amended
by this Agreement;


“Effective Date” means a Business Day on which all the conditions set out in
Section 6.2 have been satisfied, as confirmed by Samsung in a notice delivered
pursuant to Section 6.2(b);


1.3
Application of construction and interpretation provisions of Credit Agreement.
Sections 1.2 to 1.4 of the Amended and Restated Credit Agreement apply, with any
necessary modifications, to this Agreement.

2
AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT

As of and with effect from the Effective Date (subject to the satisfaction of
the conditions precedent set out in Section 6.2), the Existing Credit Agreement
shall be, and shall be deemed by this Agreement to be, amended and restated in
the form set out in Appendix A.


3
AMENDMENT OF THE TURBINE SUPPLY AGREEMENT

As of and with effect from the Effective Date (subject to the satisfaction of
the conditions precedent set out in Section 6.2), the Turbine Supply Agreement
shall be, and shall be deemed by this Agreement to be, amended as follows:
(i)
The second and third sentences in Article 4 (Passage of Title) shall be deleted
and replaced by the following:

“Notwithstanding any provision to the contrary, title to each Wind Turbine shall
be deemed to have been transferred to the Buyer on the Turbine Delivery Date.”
(ii)
SC 1-4(d), Section 1 of Appendix A shall be deleted and replaced by the
following:

“(d) Grace Period. There shall be a grace period until January 31, 2013,
inclusively. The Availability Guarantee Period (as defined in the Operation &
Maintenance Service Agreement) shall begin from the expiry of such grace
period.”


(iii)
A new definition of “Turbine Delivery Date” in Section 3 of Appendix A shall be
added:

“(xxx) “Turbine Delivery Date” shall mean February 1, 2013.”
(iv)
The following sentences shall be added at the end of the paragraph under the
heading “Price” in Attachment 3 (Price, Payments and Termination Charges):

“The Contract Price shall bear interest from the Turbine Delivery Date until the
date of its full payment at the rate of 6.5% per annum. Such interest shall
accrue from day to day on the outstanding Contract Price, be computed on the
basis of the actual number of days elapsed and be payable in accordance with the
Payment Schedule below.”
(v)
The paragraphs under the heading “Payment Schedule” in Attachment 3 (Price,
Payments and Termination Charges) shall be deleted and replaced by the
following:

“Payment of the Contract Price and the interest accrued thereon shall be made as
set forth in the schedule below without setoff of any kind. At least ten (10)
days before the due date for any payments due under this Agreement, the Seller
shall notify the Buyer of the amounts due and payable by the Buyer to the
Seller. All payments by the Buyer to the Seller under this Agreement shall be
made in immediately available funds to such account or accounts as the Seller
may notify to the Buyer not less than seven (7) days before such payment is
required to be effected by the Buyer. Late payments shall be subject to a
default interest equal to two percent in excess of the interest otherwise
payable, compounded on an annual basis. The Parties acknowledge and agree that
the failure by the Buyer to pay any amount due hereunder (and to the extent such
failure is not remedied within any applicable grace period hereunder) shall
constitute an Event of Default under the amended and restated credit agreement
entered into between the Parties and dated as of March 19, 2013.”


TURBINE PAYMENT SCHEDULE




Date
Principal Payment Amount (CAD)
Interest Payment Amount (CAD)
Sub-Total Payment Amount (CAD)
31-7-2013
0
515,424.65
515,424.65
31-1-2014
213,051
523,967.60
737,018.60
31-7-2014
213,051
508,462.01
721,513.01
31-1-2015
226,867
509,811.51
736,678.51
31-7-2015
226,867
494,085.24
720,952.24
31-1-2016
241,411
494,737.48
736,148.48
31-7-2016
241,411
481,426.88
722,837.88
31-1-2017
257,408
478,697.08
736,105.08
31-7-2017
257,408
462,480.01
719,888.01
31-1-2018
1,817,849
461,593.77
2,279,442.77
31-7-2018
1,817,849
394,659.48
2,212,508.48
31-1-2019
391,927
340,807.82
732,734.82
31-7-2019
391,927
322,442.78
714,369.78
31-1-2020
418,104
314,766.44
732,870.44
31-7-2020
418,104
297,605.69
715,709.69
31-1-2021
445,008
286,985.72
731,993.72
31-7-2021
445,008
267,763.49
712,771.49
31-1-2022
473,368
257,417.39
730,785.39
31-7-2022
3,874,175
237,750.45
4,111,925.45
31-1-2023
3,400,807
112,982.41
3,513,789.41
Total
15,771,600
7,763,867.90
23,535,467.90



4
AMENDMENT OF THE LIMITED RECOURSE GUARANTEE AND PLEDGE AGREEMENT

As of and with effect from the Effective Date (subject to the satisfaction of
the conditions precedent set out in Section 6.2), the Limited Recourse Guarantee
and Pledge Agreement shall be, and shall be deemed by this Agreement to be,
amended as follows:
(i)
The definition of “Credit Agreement” in Section 1.1 shall be deleted and
replaced by the following:

“(7) Credit Agreement means that certain amended and restated credit agreement
dated March 19, 2013 entered into between the Corporation, as borrower and the
Lender, as lender, as same may be amended, restated, supplemented or otherwise
modified from time to time.”
(ii)
The definition of “Guaranteed Obligations” in Section 1.1 shall be deleted and
replaced by the following:

“(13) Guaranteed Obligations means all of the indebtedness, liabilities and
obligations of the Corporation to the Lender, present and future, direct and
indirect, absolute and contingent, mature and unmatured, as principal or as
surety, which are or may become at any time and from time to time owing or
payable by the Corporation to the Lender, or which remain owing and unpaid to
the Lender at any time or from time to time existing or arising under, by virtue
of or otherwise in connection with the Loan Documents and the Turbine Supply
Agreement.”
(iii)
A new definition of “Turbine Supply Agreement” in Section 1.1 shall be added:

“(19) Turbine Supply Agreement means that certain wind turbine generator (WTG)
supply agreement dated June 30, 2010 entered into between the Corporation, as
buyer, and the Lender, as seller, as amended pursuant to a first amendment
agreement dated February 8, 2012, as further amended by a master amendment
agreement dated March 19, 2013 and as same may be further amended, restated,
supplemented or otherwise modified from time to time.”
5
AMENDMENT TO OPERATIONS AND MAINTENANCE AGREEMENT

(i)
Samsung agrees that it has irrevocably waived all Payments (as defined in the
O&M Agreement) due and owing under the O&M Agreement through January 31, 2013.

(ii)
Section 9.1.1 of the O&M Agreement is amended to state that the Initial Payment
(as defined in the O&M Agreement) is due on March 31, 2013.

6
EFFECTIVE DATE

6.1
General. The agreements contained in Sections 2 to 5 are subject to the
conditions precedent in Section 6.2 to be satisfied, as determined by Samsung,
on or before the Effective Date.

6.2
Conditions precedent.

(a)
The conditions referred to in Section 6.1 are that Samsung shall have received
on or before the Effective Date all of the documents and evidence set out in
Schedule I Part 1 (Conditions Precedent Documents) in form and substance
satisfactory to Samsung.

(b)
Upon satisfaction of the conditions contemplated in Section 6.2(a), Samsung
shall notify the other parties hereto in writing, and shall confirm the
Effective Date in such notice.

6.3
Conditions subsequent.

Within fifteen Business Days from the Effective Date (or such longer period as
Zephyr may reasonably require due to circumstances outside of its control),
Zephyr shall provide to Samsung all the evidence and documents set out in
Schedule I Part 2 (Conditions Subsequent Documents) in form and substance
satisfactory to Samsung. The failure to provide such evidence and documents
within the applicable period shall constitute an Event of Default.


7
REPRESENTATIONS AND WARRANTIES

(c)
All the representations and warranties in Article 17 (Representations and
Warranties) of the Amended and Restated Credit Agreement are deemed to be made
by Zephyr on the date of this Agreement and again on the Effective Date, save
for such representations and warranties that relate expressly to another date.
For certainty, this Agreement shall be deemed to be a Transaction Document for
purposes of such Article 17.

8
FURTHER ASSURANCES

8.1
Obligation to execute further documents etc. Zephyr shall:

(a)
execute and deliver to Samsung (or as it may direct) any debenture, security
agreement, assignment, mortgage, power of attorney, proxy or other document,
governed by the laws of Ontario; and

(b)
effect any registration or notarisation, give any notice or take any other step;

which Samsung may, by notice to Zephyr or Schneider, specify to be required for
any of the purposes described in Section 8.2.


8.2
Purposes of the further assurances. The purposes of the further assurances in
this Section 8 are:

(a)
to validly and effectively create any Encumbrances or rights of any kind in
favour of Samsung which are contemplated in this Agreement, the Amended and
Restated Credit Agreement, the Amended Turbine Supply Agreement or any of the
other Finance Documents; and

(b)
to implement and give effect to, the terms and provisions of, and the
transactions contemplated, in this Agreement.

9
MISCELLANEOUS

9.1
Counterparts. This Agreement may be executed in any number of counterparts.

9.2
Successors. This Agreement shall be binding upon, and shall inure to the benefit
of and may be relied upon by, the parties hereto and their respective successors
and permitted assigns and transferees, including, for the avoidance of doubt,
any subsequent successors, permitted assigns and transferees.

9.3
Governing law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

9.4
Notices. The terms of Section 31 of the Amended and Restated Credit Agreement
shall be deemed incorporated herein, mutatis mutandis, by reference to this
Agreement, and the address and facsimile number of Schneider for purposes of
such Section 31 shall be:

Schneider Power Inc.
Brookfield Place
161 Bay Street, 27th Floor
Toronto, ON M5J 2S1
 
Attention: Thomas Schneider
Fax:    416-847-3729




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized signatories as of the day and year first
written above.




ZEPHYR FARMS LIMITED






By:/s/ Thomas Schneider            
Name: Thomas Schneider
Title: President




SCHNEIDER POWER INC.




By:/s/ Thomas Schneider
Name: Thomas Schneider
Title: President




SAMSUNG HEAVY INDUSTRIES CO., LTD.




By: /s/ Hogun Min
Name: Hogun Min
Title: Project Manager




SCHEDULE II


CONDITIONS PRECEDENT


PART I


CONDITIONS PRECEDENT DOCUMENTS


(a) this Agreement, duly executed and delivered by the parties thereto;


(b) certified copies of (i) the Articles of Incorporation or By-laws (or the
equivalent documents) of each of the Obligors, (ii) a certificate of good
standing (or equivalent) regarding each of the Obligors, (iii) the resolutions
of the Board of Directors (or other relevant corporation actions) of each of the
Obligors approving the execution, delivery and performance of this Agreement and
the other Transaction Documents, as appropriate, upon the terms and conditions
hereof or thereof and designating the persons authorized to execute and deliver
the same on behalf of each such Obligor;


(c) specimen signatures of the persons authorized on behalf of the Obligors to
execute this Agreement and the other Transaction Documents, authenticated by
their respective duly authorized officers;


(d) the Debenture, duly executed and delivered by the relevant parties thereto;


(e) certified copies of the most recent financial statements of each of the
Obligors;
    
(f) an opinion of Fasken Martineau DuMoulin LLP, Canadian counsel to Samsung, in
form and substance satisfactory to Samsung and its counsel;


(g) lien search report at the relevant PPSA registry revealing no Encumbrances
other than Permitted Security Interests;


(h) delivery of the share certificates issued by Zephyr duly endorsed in blank
or together with stock transfer power;


(i) execution and delivery of the wind turbine delivery certificate.




PART 2


CONDITIONS SUBSEQUENT DOCUMENTS


(a) satisfactory evidence that the Security Documents have been registered
wherever required in the Province of Ontario to provide Samsung with first
ranking Encumbrances (subject to Permitted Security Interests) pursuant to the
terms thereof;


(b) all consents, approvals and acknowledgements of, and copies of notices to,
any third parties, as may be required in connection with this Agreement,
including a limitation letter from Royal Bank of Canada and an acknowledgement
agreement between the landlord of the premises and Samsung;


(c) satisfactory evidence that lien search report at the relevant land registry
reveals no Encumbrances other than Permitted Security Interests.






APPENDIX A


FORM OF AMENDED AND RESTATED CREDIT AGREEMENT



Master Amendment Agreement